Citation Nr: 0115977	
Decision Date: 06/12/01    Archive Date: 06/18/01

DOCKET NO.  00-21 477	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to increased rating for service connected 
degenerative disc disease at L5-S1, currently rated as 40 
percent disabling.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

W. H. Donnelly, Associate Counsel


INTRODUCTION

The veteran had active service from October 1961 to September 
1963.

This matter comes before the Board of Veterans' Appeals 
(Board) on an appeal from a September 1999 rating decision by 
the Los Angeles, California, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  A notice of 
disagreement was filed in January 2000, a statement of the 
case was issued in July 2000, and a substantive appeal was 
filed in October 2000.  The veteran initially requested a 
Board hearing at the RO, but he withdrew his request in 
October 2000. 

In November 2000, the veteran, through his representative, 
raised a claim of entitlement to a total rating based on 
individual unemployability due to service-connected 
disability.  This matter is referred to the RO for 
appropriate action.


FINDING OF FACT

The veteran's service-connected degenerative disc disease at 
L5-S1 is manifested by persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and absent ankle 
jerk which results in a disability picture which more nearly 
approximates pronounced intervertebral disc syndrome. 


CONCLUSION OF LAW

The criteria for entitlement to a schedular evaluation of 60 
percent, but no higher, for the veteran's service-connected 
degenerative disc disease at L5-S1 have been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); 38 C.F.R. Part 4, including § 4.7 and Code 5293 
(2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  This newly enacted legislation provides, among other 
things, for notice and assistance to claimants under certain 
circumstances.  Where laws or regulations change after a 
claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

After reviewing the claims file, the Board finds that there 
has been substantial compliance with the assistance 
provisions of the new legislation.  The record includes a VA 
examination report, as well as VA outpatient records, private 
medical records, and financial records reflecting treatment.  
Significantly, no additional pertinent evidence has been 
identified by the veteran, and the RO made further attempts 
to obtain all identified records following the Board's 
remand.  The Board therefore finds that the record as it 
stands is adequate to allow for equitable review of the 
veteran's appeal.  

Further, the veteran and his representative have been 
notified of the applicable laws and regulations which set 
forth the criteria for entitlement to an increased rating for 
degenerative disc disease at L5-S1.  The discussions in the 
rating decision, statement of the case, and other 
communications have informed the veteran and his 
representative of the information and evidence necessary to 
warrant entitlement to the benefit sought.  The Board, 
therefore, finds that the notice requirements of the new law 
have been met.  

Under the circumstances of this case where there has been 
substantial compliance with the Veterans Claims Assistance 
Act of 2000, a remand would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit to flowing to the veteran are 
to be avoided).  Moreover, given the completeness of the 
present record which shows substantial compliance with the 
notice/assistance provisions of the new legislation, the 
Board finds no prejudice to the veteran by proceeding with 
appellate review despite the fact that implementing 
regulations have not yet been promulgated.

The present appeal involves the veteran's claim that the 
severity of his service-connected degenerative disc disease 
at L5-S1 warrants a higher disability rating.  Disability 
evaluations are determined by the application of the Schedule 
For Rating Disabilities, which assigns ratings based on the 
average impairment of earning capacity resulting from a 
service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. 
Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Because the present 
appeal arises from a rating decision which established 
service connection and assigned the initial disability 
evaluation, it is not the present level of disability which 
is of primary importance, but rather the entire period is to 
be considered to ensure that consideration is given to the 
possibility of staged ratings; that is, separate ratings for 
separate periods of time based on the facts found.  Fenderson 
v. West, 12 Vet. App. 119 (1999).

The veteran's service-connected degenerative disc disease at 
L5-S1 has been rated by the RO under the provisions of 
Diagnostic Code 5293.  Under this regulatory provision, a 
rating of 40 percent is warranted where the disorder is 
severe; recurring attacks with intermittent relief.  A 60 
percent rating is warranted if pronounced; with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, little intermittent relief.  
38 C.F.R. § 4.71a, Diagnostic Code 5293.  A 60 percent rating 
is the highest available under Code 5293.

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  

The September 1999 rating decision (from which the present 
appeal arises) established service connection for 
degenerative disc disease at L5-S1 and assigned a 40 percent 
from June 15, 1994.  

Pertinent evidence of record includes a June 1994 MRI showed 
a protrusion at the L5-S1 level which was contacting the left 
S1 nerve root.  Bilateral neural foraminal stenosis was 
present because of the disc bulge.  This disc herniation 
reportedly caused radiation of pain to the left leg.  A left 
L5 hemilaminectomy and a medial L5-S1 facectomy and 
diskectomy were performed by VA in July 1994 to correct the 
herniated disc.

In January 1997, a Social Security Administration 
Administrative Law Judge found the veteran to be disabled 
based upon osteoarthritis of the lumbosacral spine and 
hypertension.  The veteran was able to lift 20 pounds 
occasionally and 10 pounds frequently, stand or walk for 6 
hours in an 8 hour day, sit without restriction, and 
occasionally stoop.

A VA compensation examination was conducted in August 1999.  
The veteran complained of low back pain with radiation to his 
left leg, down to his foot.  The pain was described by the 
veteran as throbbing, and worse with physical activity.  
Changes in weather caused flare-ups of pain.  The veteran was 
ambulatory without a cane.  Flexion was possible to 40 
degrees, extension was to 35 degrees, and rotation was to 5 
degrees bilaterally.  There was no evidence of spasm or 
tenderness.  The examiner stated that there was no limitation 
of motion from pain, weakness, lack of endurance, fatigue, or 
incoordination.  Left ankle reflex was recorded as zero.  X-
rays reportedly showed a marked decrease in the L5-S1 disc 
space.  Severe degenerative disc disease at L5-S1 was 
diagnosed, along with chronic left leg lumbar radiculopathy.  
The doctor opined that clinically, the results of the July 
1994 surgery were fair to good because the veteran had 
regained most of his motor strength, but that symptomatically 
the results were poor.  The examiner commented that veteran 
would be able to lift 20 pounds occasionally and 10 pounds 
frequently, stand or walk for 6 hours in an 8 hour day, sit 
without restriction, and occasionally stoop or bend.

Subsequent VA outpatient records essentially document 
treatment for left knee problems.  

It is clear from the evidence that the veteran continues to 
suffer low back symptomatology.  What is not entirely clear 
is whether the regulatory criteria for the next higher rating 
of 60 percent have been met.  There does not appear to be 
evidence of muscle spasm.  However, it does appear from the 
August 1999 VA examination there ankle jerk is absent, and 
the veteran's complaints of left lower extremity 
radiculopathy have been consistent and are supported by x-ray 
findings.  While all of the criteria listed under Code 5293 
do not appear to have been met, the Board believes that the 
disability picture presented in this case more nearly 
approximates pronounced intervertebral disc syndrome.  By 
regulation, in such a case the higher rating is to be 
assigned.  38 C.F.R. § 4.7.  After noting that the record 
shows complaints of low back pain with radiation during the 
entire period covered by the appeal and resolving all 
reasonable doubt in the veteran's favor, the Board further 
finds that a 60 percent rating is warranted from June 15, 
1994.  See Fenderson. 

As noted earlier, a 60 percent rating is the highest 
available under Code 5293.  There is no evidence of a 
fracture of a vertebra or ankylosis to warrant application of 
Codes 5285 or 5286 which do provide for ratings in excess of 
60 percent, and no other potentially applicable Codes allow 
for a rating in excess of 60 percent. 

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that his 
service connected disorder has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  Under these circumstances, the Board 
finds that the veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995). 


ORDER

Entitlement to a 60 percent schedular rating for service-
connected degenerative disc disease at L5-S1 is warranted 
from June 15, 1994.  To this extent, the appeal is granted. 



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

 

